UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	November 1, 2014 – April 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamGlobal IncomeTrust Semiannual report4 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a more broadly invested fund. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: With the midway point of 2015 at hand, we note the sixth anniversary of the beginning of the U.S. economic expansion as dated by the National Bureau of Economic Research, which tracks the ups and downs of U.S. business cycles. It has also been six years since the beginning of the current bull market in U.S. stocks. Both the expansion and the bull market are longer than average, and both appear to owe their longevity, to some degree, to the extraordinary policy measures undertaken by the Federal Reserve. Recently, however, the Fed has been preparing markets for a shift toward tighter monetary policy. Short-term interest rates could increase for the first time since 2006. While higher interest rates can be a reflection of solid economic conditions, they can also pose a risk to fixed-income investments, and can have a less direct impact on stocks. International markets, which have performed well in early 2015, would also feel the effects of higher rates in the world’s largest economy. In the following pages, your fund’s portfolio manager provides a market outlook in addition to an update on your fund’s performance. With the possibility that markets could begin to move in different directions, it might be a prudent time to consult your financial advisor to determine whether any adjustments or additions to your portfolio are warranted. As the owner of a Putnam fund, you have put your investment in the hands of professional managers who pursue a consistent strategy and have experience in navigating changing market conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees June 9, 2015 Performance snapshot Annualized total return (%) comparison as of 4/30/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s classAshares. †Returns for the six-month period are not annualized, but cumulative. 4     Global Income Trust Interview with your fund’s portfolio manager D. William Kohli Bill, what was the environment like in global bond markets during the six months ended April30, 2015? The period was punctuated by episodes of interest-rate volatility, but rates generally moved lower. We were not surprised to see some degree of rate volatility, given that the Federal Reserve ended its bond-buying program immediately prior to the period. In doing so, the Fed removed a major source of demand for intermediate-maturity U.S. Treasuries and agency mortgage-backed securities. Additionally, in January, the European Central Bank [ECB] officially announced its version of quantitative easing, with the goal of stimulating eurozone economies and fending off deflation in the region. January was a pivotal month during the period, as the combination of a stock market pullback, weaker-than-expected U.S. economic data, and doubts about the efficacy of the ECB’s stimulus program fueled investors’ appetite for government bonds. Against this backdrop, the yield on the benchmark 10-year U.S. Treasury fell to 1.64%, its low for the period. In February, concern that the U.S. central bank might start raising rates in June hampered Treasuries, causing prices to fall and yields to rise. During March, however, dovish comments by Fed Chair Janet Yellen reassured investors that Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/15. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 17. Global Income Trust     5 the central bank is likely to take a deliberate approach when it begins raising rates, which helped Treasuries modestly rebound. In late April, however, Treasury yields rose once again as a selloff in German government bonds highlighted concerns about elevated bond valuations and dampened investor demand for securities considered to be global safe havens. The U.S. dollar declined in April, interrupting its steady march higher since last summer. It was pulled down in part by an anemic 0.2% growth rate for U.S. gross domestic product [GDP] in 2015’s first quarter. The weak GDP reading gave investors pause regarding the Fed’s interest-rate policy, leading to speculation that an increase in the federal funds rate could be pushed further into the future, creating a possible headwind to dollar strength. Crude oil prices, after bottoming at just over $47 per barrel in mid-March, rose and ended the period at $59.63 on the New York Mercantile Exchange. Signs that U.S. Portfolio composition Allocations are shown as a percentage of the fund’s net assets as of 4/30/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6     Global Income Trust “Although first-quarter GDP growth was disappointing, we remain positive on the U.S. economic recovery.” Bill Kohli oil production may be peaking and global energy demand may be rising, coupled with a weaker U.S. dollar, buoyed the commodity’s price. The fund posted a negative absolute return at net asset value, but outpaced its benchmark and the average return of its Lipper peer group. What factors aided relative performance? Relative to the benchmark, our active currency strategy was a major contributor, led by underweight exposure to the euro, which weakened versus the U.S. dollar until this pattern reversed in April. An underweight to the Japanese yen toward the beginning of the period also helped. Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Global Income Trust     7 Our mortgage credit investments, specifically positions in subordinated mezzanine commercial mortgage-backed securities [CMBS], also modestly contributed. Mezzanine CMBS benefited from supportive commercial real estate fundamentals, a generally improving U.S. economy, and persistent investor demand for higher-yielding bonds. Various tactical trades that were designed to benefit from the difference between current mortgage rates and Treasury yields also moderately aided the fund’s relative performance. Holdings of emerging-market debt, principally in Russia and Argentina, provided a further modest boost to performance. Rising oil prices toward the end of the period bolstered the returns of our investments in both of these markets. Russian debt also benefited from a February cease-fire in Ukraine, along with the fact that economic sanctions against the country did not become more burdensome. Comparison of currency exposures This chart shows how the fund’s top currency holdings have changed over the last six months. Allocations are shown as a percentage of the fund’s net assets. Holdings and allocations may vary over time. 8     Global Income Trust Which strategies didn’t work as well this past six months? The fund’s interest-rate and yield-curve positioning in the United States and Europe was the primary detractor versus the benchmark. In the United States, we continued our strategy of seeking to avoid directional interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. Unfortunately, because rates fell significantly in January, and trended lower for the period as a whole, this positioning worked against the fund’s performance. In Europe, performance was hampered by our duration adjustments relative to German government bond yields. The fund was positioned with a relatively short duration in Germany as the country’s rates declined. Then we shifted to a long-duration position in April to hedge against risk in Greece. Unfortunately, German yields rose slightly in April, dampening the fund’s performance. In addition, our exposure to Greece detracted as Greek yields rose. Increasing uncertainty about Greece’s prospects for accessing new financing and its desire to remain within the European Union weighed on the country’s bonds. Within corporate credit, our allocation to investment-grade bonds slightly dampened relative performance, primarily during the period’s first half when underperformance in the energy sector weighed on credit markets. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. We also employed interest-rate swaps to help manage the fund’s duration and yield-curve positioning, and to gain exposure to interest rates in various countries. We used options for similar reasons, and to also help manage ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Global Income Trust     9 various downside risks. Additionally, we utilized total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. We employed credit default swaps to hedge the fund’s credit and market risk, and to access specific securities in various market sectors. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months, and how are you positioning the fund? Although first-quarter GDP growth was disappointing, we remain positive on the U.S. economic recovery. We believe the first quarter slowdown was largely the result of weaker-than-expected consumer spending despite lower oil and gas prices, along with harsh winter weather in many parts of the country. During the past year, rising hourly wages and lower gasoline prices benefited lower-wage workers, which we thought would bolster personal consumption expenditures. However, rather than spending more, these consumers increased their savings. Quite recently, though, data suggest this trend may be reversing to some degree, in keeping with our fundamental view. According to the Commerce Department, personal spending increased slightly in February and March, after being down in December and January. At the same time, the personal savings rate reached 5.7% in February, its highest level since the end of 2012, but declined to 5.3% in March. In our view, as the effects of an unseasonably cold winter in the East and Midwest dissipate, we think consumer spending will rise. We continue to believe that the Fed is likely to begin raising its target for short-term interest rates sometime in 2015. However, as of period-end, inflation remained stubbornly below the central bank’s 2% target. As a result, we think the first increase won’t occur until the Fed sees enough consistent data to persuade it that the U.S. recovery is accelerating. Globally, we believe economies are currently in one of the most disparate growth cycles since the mid- to late-1990s. Capital is flowing from the eurozone and elsewhere into the United States, as investors seek to capitalize on opportunities in stocks, high-yield bonds, mortgage-backed securities, and government debt. As a result, developing markets are under pressure since many of those economies require capital inflows to maintain their fiscal and monetary programs. Because of this trend, we’re not enthusiastic about near-term prospects in emerging markets overall, although we continue to find what we believe are attractive country-specific investment opportunities. Within this environment, we plan to maintain our diversified mortgage, corporate, and sovereign credit exposure primarily through allocations to mezzanine CMBS, investment-grade corporate bonds, and peripheral European sovereign bonds, respectively. As for prepayment risk, we expect to retain our holdings of government-agency interest-only collateralized mortgage obligations. We should note that we are cognizant of a risk emanating from a new Federal Housing Administration policy that reduces the mortgage insurance premiums charged to certain borrowers. While we acknowledge that this policy could accelerate refinancing to some extent, we believe it is unlikely to have a major impact on the overall pace of residential refinancing. What’s more, we continue to find prepayment risk attractive, given the potential for higher interest rates as the U.S. economic recovery matures. We’re also excited about ongoing opportunities we see in the foreign-exchange market. Many of the fundamental drivers of currency 10     Global Income Trust performance, such as divergent trends in U.S. and foreign economic growth and monetary policies, appear to be gaining momentum, in our view. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, and Michael V. Salm. IN THE NEWS There seems to be momentum in the U.S. equities market, which is now in its third-longest bull run since 1928. Inflation, as measured by the Consumer Price Index, was –0.1% before seasonal adjustment for the 12months ended March31, 2015, according to the Bureau of Labor Statistics. Low inflation and a resilient U.S. economy generally provide a supportive environment for equities. However, investors appear to be more cautious than celebratory. Uncertainties include the timing of the Federal Reserve’s decision to implement the first hike in short-term interest rates since 2006 and whether the strong dollar could continue to worsen the trade balance, which could in turn reduce gross domestic product. In March, exports grew by less than 1%, according to the Bureau of Economic Analysis, compared with a 7.7% jump in imports in the same month. For now, the S&P500 Index continues to hover around the 2100 mark. Investors should keep in mind that equities tend to perform well when short-term rates are rising from low levels. The reason is, in part, because rising rates typically signal an improving economy. Global Income Trust     11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Netasset value Netasset value Netasset value Annualaverage (life of fund) 6.83% 6.67% 6.58% 6.58% 6.03% 6.03% 6.53% 6.41% 6.56% 6.93% 6.93% 6.92% 10 years 63.88  57.32  54.28  54.28  52.17  52.17  59.84  54.64  59.84  68.13  68.34  67.95  Annualaverage 5.06  4.64  4.43  4.43  4.29  4.29  4.80  4.46  4.80  5.33  5.35  5.32  5 years 22.26  17.37  17.77  15.79  17.81  17.81  20.69  16.76  20.77  24.03  24.18  23.89  Annualaverage 4.10  3.25  3.32  2.98  3.33  3.33  3.83  3.15  3.85  4.40  4.43  4.38  3 years 7.77  3.46  5.40  2.45  5.48  5.48  7.01  3.54  7.05  8.74  8.88  8.62  Annualaverage 2.53  1.14  1.77  0.81  1.79  1.79  2.29  1.17  2.30  2.83  2.88  2.80  1 year –1.08  –5.03  –1.82  –6.62  –1.74  –2.70  –1.28  –4.48  –1.27  –0.65  –0.65  –0.73  6 months –0.14  –4.14  –0.51  –5.43  –0.51  –1.50  –0.28  –3.52  –0.28  0.07  0.03  –0.01  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12     Global Income Trust Comparative index returns For periods ended 4/30/15 Barclays Global Aggregate Bond Index Lipper Global Income Funds category average* Annual average (life of fund) —†     6.47%    10 years 42.25%    49.97     Annual average 3.59     4.09     5 years 13.25     18.68     Annual average 2.52     3.44     3 years –0.74     5.08     Annual average –0.25     1.62     1 year –3.73     –0.49     6 months –1.92     –0.63     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/15, there were 217, 213, 160, 120, 74, and 2 funds, respectively, in this Lipper category. †The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.192 $0.146 $0.146 $0.175 $0.175 $0.209 $0.214 $0.208 Capital gains — Total $0.192 $0.146 $0.146 $0.175 $0.175 $0.209 $0.214 $0.208 Share value Beforesales charge After sales charge Net assetvalue Net assetvalue Beforesales charge After sales charge Net assetvalue Net assetvalue Net assetvalue Net assetvalue 10/31/14 $12.60 $13.13 $12.54 $12.55 $12.48 $12.90 $12.58 $12.60 $12.60 $12.60 4/30/15 12.39 12.91 12.33 12.34 12.27 12.68 12.37 12.40 12.39 12.39 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue Net assetvalue Net assetvalue Current dividendrate 1 3.10% 2.97% 2.34% 2.33% 2.84% 2.74% 2.72% 3.39% 3.49% 3.39% Current 30-day SEC yield 2 N/A 2.22 1.56 1.56 N/A 1.99 2.05 2.54 2.65 2.56 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Global Income Trust     13 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Netasset value Netasset value Netasset value Annualaverage (life of fund) 6.85% 6.70% 6.60% 6.60% 6.06% 6.06% 6.56% 6.43% 6.59% 6.95% 6.95% 6.95% 10 years 65.89  59.25  56.29  56.29  54.05  54.05  61.81  56.55  61.81  70.15  70.35  69.96  Annualaverage 5.19  4.76  4.57  4.57  4.42  4.42  4.93  4.58  4.93  5.46  5.47  5.45  5 years 23.98  19.02  19.43  17.43  19.48  19.48  22.40  18.42  22.50  25.78  25.92  25.64  Annualaverage 4.39  3.54  3.61  3.27  3.62  3.62  4.13  3.44  4.14  4.69  4.72  4.67  3 years 8.57  4.23  6.19  3.22  6.18  6.18  7.82  4.31  7.85  9.55  9.68  9.43  Annualaverage 2.78  1.39  2.02  1.06  2.02  2.02  2.54  1.42  2.55  3.09  3.13  3.05  1 year –0.30  –4.29  –1.06  –5.89  –1.05  –2.01  –0.57  –3.81  –0.56  0.05  0.04  –0.04  6 months –1.31  –5.26  –1.68  –6.54  –1.60  –2.58  –1.38  –4.59  –1.36  –1.02  –1.07  –1.11  See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/14 1.09% 1.84% 1.84% 1.34% 1.34% 0.82% 0.75% 0.84% Annualized expense ratio for the six-month period ended 4/30/15 1.09% 1.84% 1.84% 1.34% 1.34% 0.81% 0.74% 0.84% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 14     Global Income Trust Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2014, to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.40 $9.10 $9.10 $6.64 $6.64 $4.02 $3.67 $4.17 Ending value (after expenses) $998.60 $994.90 $994.90 $997.20 $997.20 $1,000.70 $1,000.30 $999.90 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2015, use the following calculation method. To find the value of your investment on November 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.46 $9.20 $9.20 $6.71 $6.71 $4.06 $3.71 $4.21 Ending value (after expenses) $1,019.39 $1,015.67 $1,015.67 $1,018.15 $1,018.15 $1,020.78 $1,021.12 $1,020.63 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Income Trust     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS), also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: •Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). •Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. •Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. •Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. •Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 16     Global Income Trust Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2015, Putnam employees had approximately $498,000,000 and the Trustees had approximately $142,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Income Trust     17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18     Global Income Trust The fund’s portfolio 4/30/15 (Unaudited) FOREIGN GOVERNMENT AND AGENCYBONDS AND NOTES (32.6%)* Principalamount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) † $399,581 $398,582 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 25,000 23,975 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,314,000 3,254,613 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,518,407 1,374,158 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † 1,369,791 1,397,187 Austria (Republic of) sr. unsec. unsub. bonds 3 1/2s, 2021 (Austria) EUR 1,970,000 2,673,682 Belgium (Government of) sr. unsec. unsub. bonds 4 1/4s, 2022 (Belgium) EUR 1,420,000 2,050,825 Belgium (Government of) unsec. bonds Ser. 60, 4 1/4s, 2041 (Belgium) EUR 330,000 620,581 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 (Brazil) $100,000 111,250 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 521,709 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) (units) BRL 790 242,761 Canada (Government of) sr. unsec. bonds 3 1/2s, 2045 (Canada) CAD 440,000 471,039 Canada (Government of) unsec. bonds 1 1/4s, 2018 (Canada) CAD 960,000 810,744 Colombia (Republic of) sr. unsec. unsub. bonds 5s, 2045 (Colombia) $450,000 455,625 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 211,500 Denmark (Kingdom of) unsec. bonds 4 1/2s, 2039 (Denmark) DKK 570,000 153,327 Denmark (Kingdom of) unsec. bonds 1 3/4s, 2025 (Denmark) DKK 3,020,000 513,014 France (Government of) unsec. bonds 4 1/2s, 2041 (France) EUR 830,000 1,608,283 France (Government of) unsec. bonds 4s, 2055 (France) EUR 150,000 298,757 France (Government of) unsec. bonds 3 1/4s, 2021 (France) EUR 4,180,000 5,596,732 France (Government of) unsec. bonds 1/2s, 2025 (France) EUR 1,170,000 1,295,736 Germany (Federal Republic of) unsec. bonds 2 1/2s, 2044 (Germany) EUR 1,340,000 2,147,302 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 (Germany) EUR 4,840,000 6,053,105 Germany (Federal Republic of) unsec. bonds 1/2s, 2025 (Germany) EUR 420,000 477,855 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $62,000 64,486 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 168,573 163,305 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 1,530,000 1,249,129 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 1,767,000 1,443,296 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 317,294 189,630 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 28,208 16,914 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 304,883 182,144 Global Income Trust     19 FOREIGN GOVERNMENT AND AGENCYBONDS AND NOTES (32.6%)* cont. Principalamount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 209,696 $125,035 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 156,727 93,439 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 123,946 74,022 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 140,182 84,053 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 81,475 48,886 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 794,541 476,141 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 244,903 147,392 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 757,185 455,565 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 397,416 241,638 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 665,365 411,894 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 1,422,812 914,485 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 498,058 325,217 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 767,884 503,536 Hungary (Government of) sr. unsec. unsub. notes 5 3/8s, 2024 (Hungary) $470,000 528,092 Indonesia (Republic of) 144A sr. unsec. notes 5 1/8s, 2045 (Indonesia) 200,000 207,000 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 285,000 278,958 Ireland (Republic of) unsec. bonds 5s, 2020 (Ireland) EUR 930,000 1,304,833 Italy (Republic of) sr. unsec. bonds 4 3/4s, 2044 (Italy) EUR 820,000 1,358,830 Italy (Republic of) sr. unsec. bonds 4 3/4s, 2023 (Italy) EUR 1,950,000 2,769,921 Italy (Republic of) sr. unsec. bonds 2 1/2s, 2024 (Italy) EUR 1,060,000 1,298,065 Italy (Republic of) sr. unsec. unsub. bonds 5 1/4s, 2017 (Italy) EUR 2,120,000 2,648,500 Italy (Republic of) unsec. bonds 4 1/2s, 2023 (Italy) EUR 1,750,000 2,443,540 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 (Japan) JPY 1,377,000,000 12,184,968 Japan (Government of) 20 yr sr. unsec. unsub. bonds Ser. 125, 2.2s, 2031 (Japan) JPY 308,000,000 3,118,232 Japan (Government of) 30 yr sr. unsec. unsub. bonds Ser. 32, 2.3s, 2040 (Japan) JPY 407,000,000 4,154,673 Japan (Government of) 40 yr sr. unsec. unsub. bonds Ser. 4, 2.2s, 2051 (Japan) JPY 230,000,000 2,332,843 Mexican (Government of) unsec. bonds 8s, 2020 (Mexico) MXN 23,397,000 1,706,512 Netherlands (Government of) unsec. bonds 3 3/4s, 2042 (Netherlands) EUR 290,000 550,016 Netherlands (Government of) unsec. bonds 2 1/4s, 2022 (Netherlands) EUR 1,290,000 1,653,291 20     Global Income Trust FOREIGN GOVERNMENT AND AGENCYBONDS AND NOTES (32.6%)* cont. Principalamount Value Norway (Government of) unsec. bonds Ser. 476, 3s, 2024 (Norway) NOK 1,760,000 $262,612 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,582,125 Panama (Republic of) sr. unsec. unsub. bonds 3 3/4s, 2025 (Panama) $200,000 202,500 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 235,000 268,076 Poland (Republic of) unsec. bonds 3 1/4s, 2019 (Poland) PLN 6,285,000 1,825,898 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) $600,000 574,500 South Africa (Republic of) sr. unsec. unsub. bonds 8s, 2018 (South Africa) ZAR 14,180,000 1,220,931 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $1,600,000 1,677,664 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 770,000 968,189 Spain (Kingdom of) sr. unsec. bonds 5.15s, 2044 (Spain) EUR 350,000 614,272 Spain (Kingdom of) sr. unsec. unsub. bonds 4.65s, 2025 (Spain) EUR 440,000 638,770 Spain (Kingdom of) sr. unsec. bonds 4.4s, 2023 (Spain) EUR 1,830,000 2,557,300 Spain (Kingdom of) sr. unsec. unsub. bonds 4s, 2020 (Spain) EUR 490,000 638,753 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 (Sweden) SEK 6,310,000 930,158 Switzerland (Government of) bonds 2s, 2021 (Switzerland) CHF 600,000 734,296 Turkey (Republic of) sr. unsec. notes 4 7/8s, 2043 (Turkey) $1,000,000 965,000 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 375,000 170,625 United Kingdom Treasury unsec. bonds 4s, 2060 (United Kingdom) GBP 1,560,000 3,385,221 United Kingdom Treasury unsec. bonds 3 3/4s, 2019 (United Kingdom) GBP 920,000 1,566,482 United Kingdom Treasury unsec. bonds 1s, 2017 (United Kingdom) GBP 1,050,000 1,623,032 United Mexican States sr. unsec. unsub. notes Ser. MTN, 4 3/4s, 2044 (Mexico) $440,000 453,864 Total foreign government and agency bonds and notes (cost $108,379,265) $101,371,091 CORPORATE BONDS AND NOTES (29.2%)* Principalamount Value Basic materials (1.8%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $160,000 $175,600 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 228,700 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 420,000 456,304 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 285,000 304,717 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 4,000 4,809 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 175,000 176,393 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 305,000 314,775 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 167,167 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 346,371 Global Income Trust     21 CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Basic materials cont. Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) $360,000 $384,314 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 465,000 485,175 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 230,000 225,629 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 230,000 229,812 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 172,109 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 169,719 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 99,000 114,907 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 41,000 46,264 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 160,000 170,644 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 123,824 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 105,000 112,246 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 160,000 166,800 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 200,651 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 182,721 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 90,000 124,963 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 66,000 87,580 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032R 300,000 394,763 5,566,957 Capital goods (0.2%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 105,000 105,525 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 120,000 129,300 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 253,000 354,803 589,628 Communication services (2.0%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 122,430 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 203,469 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019R 125,000 129,519 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 40,000 39,105 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 40,000 39,577 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 70,000 101,061 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 75,000 99,478 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 208,009 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 164,035 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 164,827 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 90,000 103,275 22     Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Communication services cont. Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) $215,000 $213,896 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 368,469 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 270,000 293,229 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 580,000 813,438 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 800,000 842,000 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 340,000 385,985 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 300,000 327,281 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 28,800 772,128 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 315,000 332,439 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 4.522s, 2048 622,000 588,825 6,312,475 Consumer cyclicals (2.9%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 115,000 167,855 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 194,000 214,128 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 565,000 600,528 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 162,000 222,444 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 425,000 461,125 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 215,000 209,462 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 263,924 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 1,110,000 1,752,814 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 122,000 165,616 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 21,426 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 205,000 210,638 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 265,000 316,282 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 171,000 174,885 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 244,000 247,081 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 30,000 31,050 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 215,000 260,860 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 250,000 254,698 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021R 61,000 70,135 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022R 29,000 32,073 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 160,000 160,005 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 262,000 258,596 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 165,663 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 220,000 240,350 Global Income Trust     23 CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 $527,000 $680,501 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 130,469 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 33,208 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 68,000 87,175 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 150,000 155,673 Owens Corning company guaranty sr. unsec. notes 9s, 2019 15,000 18,118 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 116,000 118,209 QVC, Inc. company guaranty sr. notes 4.85s, 2024 260,000 267,455 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 355,000 356,588 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 299,565 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 65,000 65,894 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 125,000 127,188 8,841,681 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 21,000 36,471 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 240,160 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 248,770 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 50,000 65,429 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020R 75,000 75,750 CVS Pass-Through Trust sr. notes 6.036s, 2028 60,958 71,054 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 309,452 398,091 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 15,000 14,803 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 85,000 111,353 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 726,000 838,722 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 277,000 286,276 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 500,000 491,011 Grupo Bimbo SAB de CV 144A sr. unsec. notes 3 7/8s, 2024 (Mexico) 550,000 563,059 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 740,383 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 224,618 4,405,950 Energy (1.9%) Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 165,000 203,887 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 215,980 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 340,000 321,300 24     Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Energy cont. Ecopetrol SA sr. unsec. unsub. bonds 4 1/8s, 2025 (Colombia) $260,000 $250,172 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 405,000 396,525 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 66,000 70,554 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 16,000 17,200 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 252,272 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 310,000 278,690 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 55,020 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 136,031 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 198,500 Petrobras Global Finance BV company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 59,760 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 215,955 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 185,000 185,300 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 350,000 200,375 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 30,000 12,225 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 11,000 8,044 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 701,000 541,523 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 155,000 64,325 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 55,000 55,961 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 315,000 317,861 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 483,064 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,024 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 83,059 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 190,790 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 9,677 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 365,000 424,594 Williams Cos., Inc. (The) sr. unsec. notes 4.55s, 2024 675,000 663,538 Williams Partners LP sr. unsec. notes 5.4s, 2044 45,000 43,797 Williams Partners LP sr. unsec. notes 4.3s, 2024 45,000 45,980 6,023,983 Global Income Trust     25 CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Financials (12.4%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 $295,000 $396,343 Aflac, Inc. sr. unsec. notes 6.45s, 2040 108,000 139,550 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 125,000 126,483 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 215,000 212,352 American International Group, Inc. jr. sub. FRB 8.175s, 2058 414,000 573,390 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 545,000 524,341 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024R 465,000 456,281 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 336,099 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 485,000 514,391 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 710,000 836,399 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) $200,000 216,000 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 441,241 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 368,000 374,440 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 460,000 488,750 Barclays PLC jr. unsec. sub. FRB 6 5/8s, perpetual maturity (United Kingdom) 1,421,000 1,410,343 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 195,000 201,630 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 335,000 356,986 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 300,000 360,750 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 210,000 229,233 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 215,000 226,522 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023R 456,000 483,725 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 148,000 147,214 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 152,000 153,235 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 88,000 88,660 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 320,000 386,400 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 117,696 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 865,000 1,111,525 Credit Agricole SA 144A jr. unsec. sub. FRN 7 7/8s, perpetual maturity (France) 735,000 785,956 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 200,000 214,000 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 340,000 389,114 26     Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Financials cont. DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020R $380,000 $470,796 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 447,000 438,438 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,000,000 1,251,250 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021R 150,000 158,137 EPR Properties unsec. notes 5 1/4s, 2023R 285,000 305,261 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 116,000 110,432 GE Capital Trust IV 144A unsec. sub. FRB 4 5/8s, 2066 EUR 90,000 105,260 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 $830,000 1,141,495 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 788,000 496,440 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 231,341 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 13,806 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 220,000 248,600 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 341,187 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025R 155,000 154,098 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025R 160,000 162,735 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 250,000 344,999 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (Jersey) 570,000 869,250 HSBC Holdings PLC jr. unsec. sub. FRB 6 3/8s, perpetual maturity (United Kingdom) 200,000 206,800 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,031,000 1,162,566 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 655,000 655,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 243,650 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 630,000 634,608 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 799,565 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7s, 2037 265,000 273,281 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 212,000 226,310 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 530,000 605,525 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 635,000 1,003,123 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 330,000 437,250 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023R 155,000 164,297 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 106,566 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021R 205,000 220,375 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 45,000 70,454 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 62,000 66,728 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 889,573 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 33,270 Global Income Trust     27 CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Financials cont. Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 $100,000 $101,255 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 98,088 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 445,000 467,528 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 90,000 96,075 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 268,000 276,040 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 110,900 Realty Income Corp. sr. unsec. notes 4.65s, 2023R 80,000 87,045 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 430,000 444,122 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 820,000 922,500 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 600,000 623,984 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 470,000 497,897 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 275,000 265,375 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 450,000 446,625 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 657,558 SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018R 270,000 290,431 Societe Generale SA 144A jr. unsec. sub. FRB 7 7/8s, perpetual maturity (France) 200,000 208,000 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 330,000 363,822 Standard Chartered PLC 144A jr. sub. FRB 7.014s, perpetual maturity (United Kingdom) 100,000 113,500 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.271s, 2037 550,000 475,750 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 210,000 283,336 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8 1/8s, 3/15/18), 2046 †† 520,000 543,400 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 170,000 220,319 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 500,000 465,000 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 100,000 100,230 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 700,748 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 100,230 Wells Fargo Bank NA sr. unsec. sub. notes Ser. BKNT, 6.6s, 2038 930,000 1,283,078 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 454,883 28     Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Financials cont. WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024R $725,000 $749,928 ZFS Finance USA Trust V 144A FRB 6 1/2s, 2037 300,000 318,375 38,707,537 Health care (0.5%) Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 58,000 58,634 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 58,000 58,932 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 200,000 271,794 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 131,100 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 147,488 HCA, Inc. company guaranty sr. notes 5s, 2024 75,000 79,703 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 195,000 206,029 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 195,000 201,648 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024R 100,000 104,500 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027R 180,000 176,400 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,865 1,467,093 Supra-Nation (2.1%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 1,744,440 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 4,217,612 European Investment Bank sr. unsec. unsub. notes Ser. EMTN, 4 1/8s, 2024 (Luxembourg) EUR 450,000 672,921 6,634,973 Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 $435,000 456,511 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 95,000 96,955 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 230,000 243,153 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 100,000 115,750 Oracle Corp. sr. unsec. unsub. notes 4 1/8s, 2045 65,000 64,055 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 225,000 230,344 1,206,768 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 350,911 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 12,248 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 37,009 39,230 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 46,564 48,776 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 95,967 110,842 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 173,361 Global Income Trust     29 CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Transportation cont. Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 $161,195 $186,180 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 165,000 172,838 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 31,711 34,486 1,128,872 Utilities and power (3.2%) Beaver Valley II Funding Corp. sr. bonds 9s, 2017 20,000 21,600 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 65,000 67,336 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 360,000 389,248 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 364,547 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 131,085 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 109,825 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 375,000 396,563 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 465,000 625,407 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 1,114,000 1,159,953 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 175,000 194,968 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 589,243 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 229,225 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 636,509 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 130,155 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 830,000 902,482 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 300,230 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) $155,000 198,792 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 138,797 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 312,000 306,980 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 40,319 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 370,000 522,836 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 270,000 293,836 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 242,400 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 530,000 665,406 30     Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principalamount Value Utilities and power cont. TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) $340,000 $328,100 West Penn Power Co. 144A sr. bonds 5.95s, 2017 170,000 188,347 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 36,637 Wisconsin Energy Corp. jr. unsec. sub. FRN 6 1/4s, 2067 830,000 823,775 10,034,601 Total corporate bonds and notes (cost $86,242,628) $90,920,518 MORTGAGE-BACKED SECURITIES (23.0%)* Principalamount Value Agency collateralized mortgage obligations (5.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.874s, 2032 $69,508 $99,351 IFB Ser. 3408, Class EK, 25.063s, 2037 22,690 35,892 IFB Ser. 3072, Class SM, 23.131s, 2035 69,246 105,524 IFB Ser. 3072, Class SB, 22.984s, 2035 62,180 94,409 IFB Ser. 3249, Class PS, 21.676s, 2036 46,134 68,642 IFB Ser. 3065, Class DC, 19.316s, 2035 78,711 115,318 IFB Ser. 2990, Class LB, 16.482s, 2034 65,968 88,148 IFB Ser. 338, Class S2, IO, 5.869s, 2044 1,381,436 360,969 IFB Ser. 314, Class AS, IO, 5.709s, 2043 1,566,568 388,682 Ser. 3707, Class PI, IO, 4 1/2s, 2025 383,869 34,276 Ser. 4193, Class PI, IO, 4s, 2043 2,129,132 352,574 Ser. 304, Class C53, IO, 4s, 2032 4,205,817 685,969 Ser. 4369, Class IA, IO, 3 1/2s, 2044 2,618,829 445,508 Ser. 4141, Class PI, IO, 3s, 2042 3,582,918 444,389 Ser. 4165, Class TI, IO, 3s, 2042 9,468,948 1,123,017 Ser. 4206, Class IP, IO, 3s, 2041 3,120,323 378,495 Ser. 3300, PO, zero%, 2037 6,669 5,821 Ser. 3326, Class WF, zero%, 2035 2,592 2,178 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.902s, 2036 57,091 89,021 IFB Ser. 07-53, Class SP, 23.535s, 2037 57,269 88,597 IFB Ser. 05-75, Class GS, 19.706s, 2035 51,693 71,460 IFB Ser. 10-46, Class SB, IO, 6.269s, 2040 794,746 126,357 IFB Ser. 13-98, Class SA, IO, 5.769s, 2043 1,850,867 487,518 IFB Ser. 13-102, Class SH, IO, 5.719s, 2043 1,913,845 481,121 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 1,528,245 297,396 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 820,368 100,151 Ser. 418, Class C24, IO, 4s, 2043 2,211,213 427,507 Ser. 409, Class C16, IO, 4s, 2040 1,034,848 178,261 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,393,137 472,420 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 2,340,191 334,858 Ser. 13-55, Class IK, IO, 3s, 2043 2,044,771 260,074 Ser. 13-35, Class IP, IO, 3s, 2042 5,170,662 554,028 Ser. 13-55, Class PI, IO, 3s, 2042 5,229,405 571,731 Ser. 13-23, Class PI, IO, 3s, 2041 6,698,522 607,556 Ser. 14-28, Class AI, IO, 3s, 2040 3,821,622 489,645 Global Income Trust     31 MORTGAGE-BACKED SECURITIES (23.0%)* cont. Principalamount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-55, Class MI, IO, 3s, 2032 $3,143,531 $376,564 FRB Ser. 03-W10, Class 1, IO, 0.955s, 2043 513,042 11,684 Ser. 07-64, Class LO, PO, zero%, 2037 11,418 10,607 Government National Mortgage Association IFB Ser. 10-171, Class SB, IO, 6.268s, 2040 2,553,051 403,893 IFB Ser. 13-129, Class CS, IO, 5.969s, 2042 2,088,200 301,265 IFB Ser. 14-90, Class HS, IO, 5.919s, 2044 1,791,477 435,992 Ser. 10-35, Class UI, IO, 5s, 2040 950,115 192,103 Ser. 10-9, Class UI, IO, 5s, 2040 1,163,016 223,720 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,309,002 219,847 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,610,197 210,018 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,726,551 433,712 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,963,336 355,567 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,051,008 146,501 Ser. 15-40, IO, 4s, 2045 2,094,769 505,782 Ser. 13-24, Class PI, IO, 4s, 2042 1,003,516 167,306 Ser. 13-49, Class OI, IO, 3 1/2s, 2043 2,799,712 484,434 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,931,833 247,777 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 2,814,700 404,444 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 2,464,522 169,756 Ser. 13-53, Class PI, IO, 3s, 2041 4,983,891 526,050 Ser. 14-115, Class QI, IO, 3s, 2029 4,634,545 465,725 Ser. 14-44, Class IC, IO, 3s, 2028 6,149,424 663,575 17,423,185 Commercial mortgage-backed securities (13.2%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.634s, 2049F 45,549 45,692 Ser. 06-5, Class A2, 5.317s, 2047 123,201 123,193 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.526s, 2051 5,543,145 44,556 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 05-4, Class B, 5.118s, 2045 423,000 427,230 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.262s, 2042 194,664 420 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, zero%, 2023 CAD 2,144,945 1 Ser. 07-CD1A, IO, zero%, 2021 CAD 1,147,708 1 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.598s, 2039 $959,000 961,877 FRB Ser. 06-PW11, Class C, 5.598s, 2039 403,000 403,476 FRB Ser. 06-PW14, Class X1, IO, 0.829s, 2038F 5,139,396 72,802 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class XS, IO, 0.3s, 2044 3,960,701 13,670 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.753s, 2047 329,000 362,232 FRB Ser. 11-C1, Class E, 5.721s, 2044 363,000 391,390 32     Global Income Trust MORTGAGE-BACKED SECURITIES (23.0%)* cont. Principalamount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class C, 5.261s, 2046F $447,000 $493,920 Ser. 14-GC21, Class AS, 4.026s, 2047 749,000 801,565 Citigroup Commercial Mortgage Trust 144A FRB Ser. 06-C5, Class XC, IO, 0.736s, 2049 36,899,715 332,097 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.321s, 2045 1,213,592 129,315 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 841,000 872,832 FRB Ser. 05-LP5, Class D, 5.195s, 2043 802,000 801,748 FRB Ser. 14-CR18, Class C, 4.897s, 2047 1,199,000 1,296,882 FRB Ser. 12-CR1, Class XA, IO, 2.284s, 2045 5,417,273 537,946 FRB Ser. 14-UBS6, Class XA, IO, 1.233s, 2047 10,555,498 745,925 FRB Ser. 13-CR13, Class XA, IO, 1.164s, 2023 9,372,977 503,048 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719s, 2046 489,000 379,466 FRB Ser. 07-C9, Class AJFL, 0.871s, 2049 1,722,000 1,672,406 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 06-C4, Class AX, IO, 0.707s, 2039 7,544,603 48,293 FRB Ser. 07-C2, Class AX, IO, 0.219s, 2049 8,410,781 27,756 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 136,722 148,001 FRB Ser. 03-C3, Class AX, IO, 2.047s, 2038 86,212 11 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 312,927 314,394 GE Commercial Mortgage Corp. Trust 144A Ser. 07-C1, Class XC, IO, 0.386s, 2049 29,180,781 103,738 GS Mortgage Securities Corp. II Ser. 05-GG4, Class AJ, 4.782s, 2039 215,583 215,691 FRB Ser. 13-GC10, Class XA, IO, 1.867s, 2046F 9,243,669 876,988 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.561s, 2046 983,000 979,225 FRB Ser. 13-GC10, Class E, 4.561s, 2046 650,000 562,406 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.824s, 2045 971,000 1,036,999 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class XA, IO, 1.005s, 2045 39,781,572 1,521,056 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.569s, 2047 474,000 485,704 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.277s, 2051 487,000 510,839 FRB Ser. 07-LD12, Class A3, 6.136s, 2051 67,677 67,785 FRB Ser. 06-LDP7, Class B, 6.057s, 2045 914,000 612,948 Ser. 06-LDP8, Class AJ, 5.48s, 2045 1,820,000 1,862,988 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 406,000 405,257 FRB Ser. 13-C10, Class C, 4.297s, 2047 758,000 782,418 FRB Ser. 13-C16, Class XA, IO, 1.522s, 2046 13,807,275 881,677 FRB Ser. 06-LDP8, Class X, IO, 0.718s, 2045 1,542,066 8,426 FRB Ser. 06-CB17, Class X, IO, 0.657s, 2043 20,525,396 130,480 FRB Ser. 07-LDPX, Class X, IO, 0.469s, 2049 14,003,066 150,099 Global Income Trust     33 MORTGAGE-BACKED SECURITIES (23.0%)* cont. Principalamount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.377s, 2051 $401,000 $384,306 FRB Ser. 12-C6, Class E, 5.381s, 2045 1,265,000 1,307,157 FRB Ser. 12-C8, Class D, 4.821s, 2045 1,932,000 2,013,056 FRB Ser. 07-CB20, Class X1, IO, 0.454s, 2051 6,579,483 45,366 LB Commercial Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 125,307 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 763,000 764,129 Ser. 06-C7, Class A2, 5.3s, 2038 507,902 508,491 Ser. 04-C6, Class E, 5.177s, 2036 45,849 45,823 Ser. 04-C8, Class D, 4.946s, 2039 108,718 108,661 FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 796,549 8,210 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.856s, 2039 24,756,219 206,046 FRB Ser. 06-C7, Class XCL, IO, 0.848s, 2038 2,392,763 20,458 FRB Ser. 06-C7, Class XW, IO, 0.848s, 2038 1,305,211 11,160 FRB Ser. 07-C2, Class XCL, IO, 0.739s, 2040 5,105,233 52,620 FRB Ser. 05-C2, Class XCL, IO, 0.226s, 2040 85,254 5 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.029s, 2050 140,888 141,643 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.926s, 2049 94,280 10,606 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.861s, 2049F 44,991 45,131 FRB Ser. 07-HQ12, Class A2FX, 5.861s, 2049 306,499 305,966 Ser. 07-IQ14, Class A2, 5.61s, 2049 101,794 102,848 Ser. 07-HQ11, Class C, 5.558s, 2044 477,000 476,251 Morgan Stanley Capital I Trust 144A FRB Ser. 05-HQ5, Class X1, IO, 0.139s, 2042F 5,074,802 1,522 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039F 232,322 219,991 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 599,274 601,467 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.99s, 2045 6,305,060 618,142 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 5.896s, 2043 294,000 301,909 Ser. 06-C24, Class AJ, 5.658s, 2045 241,000 244,157 FRB Ser. 07-C34, IO, 0.463s, 2046 1,805,220 13,539 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class F, 5.661s, 2042 425,249 424,322 FRB Ser. 05-C16, Class G, 5.39s, 2041 770,000 778,126 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 1,380,000 1,466,802 Ser. 13-C18, Class AS, 4.387s, 2046 765,000 848,745 Ser. 13-UBS1, Class AS, 4.306s, 2046 476,000 524,961 FRB Ser. 13-C14, Class XA, IO, 1.043s, 2046F 10,756,178 561,563 34     Global Income Trust MORTGAGE-BACKED SECURITIES (23.0%)* cont. Principalamount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.648s, 2044 $2,606,000 $2,841,244 FRB Ser. 11-C4, Class E, 5.413s, 2044 527,000 561,336 FRB Ser. 12-C10, Class D, 4.606s, 2045 372,000 369,210 FRB Ser. 12-C10, Class XA, IO, 1.932s, 2045F 7,566,419 726,344 FRB Ser. 13-C12, Class XA, IO, 1.628s, 2048 1,947,475 151,617 41,085,106 Residential mortgage-backed securities (non-agency) (4.2%) BCAP, LLC 144A FRB Ser. 13-RR1, Class 9A4, 6.004s, 2036 550,000 556,325 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.207s, 2046F 190,000 147,041 BCAP, LLC Trust 144A FRB Ser. 12-RR10, Class 9A2, 2.705s, 2035 280,000 266,000 FRB Ser. 14-RR1, Class 2A2, 2.358s, 2036 1,000,000 870,000 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.049s, 2034 12,196 8,220 CSMC Trust 144A FRB Ser. 13-5R, Class 1A6, 0.398s, 2036 850,000 698,105 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 121,603 190,468 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 327,000 375,433 Nomura Resecuritization Trust 144A FRB Ser. 14-3R, Class 3A9, 0.694s, 2035 $1,539,000 1,328,311 RBSSP Resecuritization Trust 144A FRB Ser. 10-1, Class 3A2, 5.189s, 2035 640,000 624,384 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 06-AR4, Class 1A1B, 1.068s, 2046 1,337,080 1,156,575 FRB Ser. 05-AR19, Class A1C3, 0.681s, 2045 1,682,026 1,484,388 FRB Ser. 05-AR13, Class A1C3, 0.671s, 2045 3,111,267 2,737,915 FRB Ser. 05-AR9, Class A1C3, 0.661s, 2045 1,155,353 1,062,925 FRB Ser. 05-AR2, Class 2A1B, 0.551s, 2045 860,592 782,110 Wells Fargo Mortgage Loan Trust 144A FRB Ser. 12-RR2, Class 1A2, 0.377s, 2047 850,000 629,000 12,917,200 Total mortgage-backed securities (cost $69,728,406) $71,425,491 U.S. GOVERNMENT AND AGENCYMORTGAGE OBLIGATIONS (13.4%)* Principalamount Value U.S. Government Guaranteed Mortgage Obligations (2.4%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2045 $3,000,000 $3,256,406 4s, March 20, 2044 94,580 104,081 3s, TBA, June 1, 2045 2,000,000 2,051,484 3s, TBA, May 1, 2045 2,000,000 2,056,406 7,468,377 U.S. Government Agency Mortgage Obligations (11.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 12,706 13,922 5 1/2s, June 1, 2035 15,119 17,180 5 1/2s, April 1, 2020 5,722 6,184 4 1/2s, May 1, 2044 563,023 628,103 Global Income Trust     35 U.S. GOVERNMENT AND AGENCYMORTGAGE OBLIGATIONS (13.4%)* cont. Principalamount Value U.S. Government Agency Mortgage Obligations cont. Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 $2,657,277 $2,797,274 3s, March 1, 2043 849,517 866,176 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 89,171 105,078 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 31,281 36,162 6s, July 1, 2037 1,690 1,935 6s, with due dates from May 1, 2021 to October 1, 2021 45,605 49,893 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 32,957 35,362 5 1/2s, TBA, May 1, 2045 1,000,000 1,132,031 5s, May 1, 2037 71,004 79,089 5s, with due dates from May 1, 2020 to March 1, 2021 5,395 5,790 4 1/2s, May 1, 2041 820,497 894,694 4s, with due dates from May 1, 2044 to June 1, 2044 947,638 1,023,079 4s, with due dates from May 1, 2019 to September 1, 2020 57,931 61,166 4s, TBA, June 1, 2045 1,000,000 1,067,344 4s, TBA, May 1, 2045 2,000,000 2,137,500 3 1/2s, with due dates from July 1, 2043 to May 1, 2045 ## 1,884,442 1,977,369 3 1/2s, TBA, May 1, 2045 5,000,000 5,239,063 3s, with due dates from February 1, 2043 to June 1, 2043 ## 1,812,476 1,849,779 3s, TBA, May 1, 2045 14,000,000 14,247,187 34,271,360 Total U.S. government and agency mortgage obligations (cost $41,538,281) $41,739,737 U.S. TREASURY OBLIGATIONS (—%)* Principalamount Value U.S. Treasury Notes 1.875%, November 30, 2021i $10,000 $10,147 1.000%, May 31, 2018i 91,000 91,475 0.875%, September 15, 2016i 9,000 9,066 Total U.S. treasury obligations (cost $110,688) $110,688 ASSET-BACKED SECURITIES (2.5%)* Principalamount Value Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 $7,687,000 $7,687,000 Total asset-backed securities (cost $7,687,000) $7,687,000 PURCHASED SWAP OPTIONS OUTSTANDING (0.5%)*CounterpartyFixed right % to receive or (pay)/Floating rate index/Maturity date Expiration date/strike Contract amount Value Bank of America N.A. (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 $5,213,000 $93,521 (2.2125)/3 month USD-LIBOR-BBA/Jun-25 Jun-15/2.2125 9,076,700 88,589 (2.325)/3 month USD-LIBOR-BBA/Jun-25 Jun-15/2.325 9,076,700 53,008 1.9875/3 month USD-LIBOR-BBA/Jun-25 Jun-15/1.9875 9,076,700 48,651 (2.685)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.685 9,727,900 48,348 1.925/3 month USD-LIBOR-BBA/May-25 May-15/1.925 40,394,000 46,857 36     Global Income Trust PURCHASED SWAP OPTIONS OUTSTANDING (0.5%)* cont.CounterpartyFixed right % to receive or (pay)/Floating rate index/Maturity date. Expiration date/strike Contract amount Value Bank of America N.A. cont. 1.875/3 month USD-LIBOR-BBA/Jun-25 Jun-15/1.875 $9,076,700 $28,773 1.835/3 month USD-LIBOR-BBA/May-25 May-15/1.835 40,394,000 19,389 1.875/3 month USD-LIBOR-BBA/May-25 May-15/1.875 7,035,100 7 Barclays Bank PLC (2.1625)/3 month USD-LIBOR-BBA/May-25 May-15/2.1625 9,727,900 63,037 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 10,344,800 80,172 2.043/3 month USD-LIBOR-BBA/May-25 May-15/2.043 4,863,950 13,425 1.4015/3 month USD-LIBOR-BBA/May-20 May-15/1.4015 19,455,800 12,257 1.3735/3 month USD-LIBOR-BBA/May-20 May-15/1.3735 9,727,900 4,572 1.294/3 month USD-LIBOR-BBA/May-20 May-15/1.294 19,455,800 3,697 1.266/3 month USD-LIBOR-BBA/May-20 May-15/1.266 9,727,900 1,362 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 17,638,600 199,140 (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 2,333,000 171,126 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 2,333,000 104,728 1.9425/3 month USD-LIBOR-BBA/May-25 May-15/1.9425 53,858,600 80,249 (2.3085)/3 month USD-LIBOR-BBA/May-25 May-15/2.3085 9,727,900 20,234 1.765/3 month USD-LIBOR-BBA/May-25 May-15/1.765 18,764,600 6,005 Goldman Sachs International (2.1065)/3 month USD-LIBOR-BBA/May-25 May-15/2.1065 19,455,800 152,726 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 3,752,875 150,153 2.655/3 month USD-LIBOR-BBA/May-45 May-15/2.655 2,431,975 77,945 1.8755/3 month USD-LIBOR-BBA/May-25 May-15/1.8755 19,455,800 9,339 Total purchased swap options outstanding (cost $1,993,226) $1,577,310 PURCHASED OPTIONSOUTSTANDING (—%)* Expiration date/strike price Contract amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Jul-15/$101.86 $9,000,000 $53,730 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Jul-15/103.42 9,000,000 14,490 Total purchased options outstanding (cost $94,922) $68,220 MUNICIPAL BONDS AND NOTES (0.1%)* Principalamount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $147,477 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 137,578 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 136,932 Total municipal bonds and notes (cost $310,649) $421,987 Global Income Trust     37 SHORT-TERM INVESTMENTS (9.2%)* Principalamount/shares Value Putnam Short Term Investment Fund 0.07%L Shares 17,821,691 $17,821,691 SSgA Prime Money Market Fund Class N 0.03%P Shares 802,000 802,000 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 § $2,337,000 2,336,932 U.S. Treasury Bills with an effective yield of 0.02%, August 27, 2015 147,000 146,991 U.S. Treasury Bills with an effective yield of 0.02%, July 16, 2015 # Δ § 2,650,000 2,649,971 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 # Δ 660,000 659,996 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 # Δ 200,000 200,000 U.S. Treasury Bills with an effective yield of 0.01%, May 7, 2015 # § 3,025,000 3,024,992 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, August 6, 2015 # Δ § 335,000 334,989 U.S. Treasury Bills with effective yields ranging from less than 0.01% to 0.02%, July 9, 2015 # Δ § 725,000 725,000 Total short-term investments (cost $28,701,951) $28,702,562 TOTAL INVESTMENTS Total investments (cost $344,787,016) $344,024,604 Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand
